DETAILED ACTION
The application of Enakiev et al., for a “System and method for disaster recovery using application streaming” filed on May 12, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Per et al. (U.S. Patent No. 10915347). 


generating a backup image of a computing system having at least one installed application and user data, wherein the generating comprises including the user data and excluding program data files of the at least one installed application in the backup image (col. 12, lines 15-34, “A user 320 can select an image 328 for migration and/or replication and request 380 that the selected image 328 be packaged 372 for migration/replication.”);
determining an application package specifying the installed application, wherein the application package is stored at an application streaming service (col. 11, line 36 through col. 12, line 4); and
responsive to detecting a disaster recovery event (col. 4, lines 53-60):
copying the user data from the backup image to a recovery computing instance, and executing, on the recovery computing instance, a remote application from the application streaming service based on the determined application package (Figs. 4-7) and (col. 11, line 36 through col. 12, line 4).

As per claims 2 and 9, Per discloses the recovery computing instance is at least one of a recovery virtual machine (VM) and a hardware server (col. 5, lines 3-18).

As per claims 3, 10, and 16, Per discloses determining the application package specifying the installed application further comprises: monitoring installation of software applications on the computing system; and responsive to detecting installation of the at least one installed application, generating the application package that includes a copy of the program data files of the installed application (col. 11, line 36 through col. 12, line 4) and (Figs. 4-7).

As per claims 4, 11, and 17, Per discloses determining the application package specifying the installed application further comprises: generating the application package based on a pre-determined list of software applications known to be installed on the computing system (col. 11, line 36 through col. 12, line 4) and (Figs. 4-7).

As per claims 5, 12, and 18, Per discloses in response to updating the at least one installed application on the computing system, updating the corresponding application package stored at the application streaming service (col. 11, line 36 through col. 12, line 4) and (Figs. 4-7).

As per claims 6, 13, and 19, Per discloses the remote application executed on the recovery computing instance incorporates configuration files and preferences from the application package (col. 12, lines 5-55) and (Figs. 4-7).

As per claims 7, 14, and 20, Per discloses the determined application package comprises a copy of objects of an operating system of the computing system, wherein the objects include registry data, configuration files, library files, and component object model (COM) software components of the operating system (col. 12, lines 5-55) and (Figs. 4-7).
Conclusion
See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/